AFFIDAVIT IN FORMA PAUPERIS

I, James Logan Diez, do hereby swear under penalty of perjury pursuant to the Statutory Law on the
unsworn declarations by prisoners that:

   •    I am presently confined by GPS/SISP and House Arrest by the TDCJ Parole Division at the
       Avalon Correctional Services, Inc.'s El Paso Correctional Services;
   •   That I have no income and have not worked in a wage.earning job since my release from the
       TDCJ-CID prison system;
       That I have no   a~sets   such as lands, bank accounts and/or other tangible property which could
        be converted to cash;
   •   That I am seeking a Writ of Mandamus which I believe I am legally entitled to because State
       Officials have refused to conform with Texas Court of Criminal Appeals findings/rulings in
       Case No. WR-14,622-18 and that I am asking the Court to ORDER said Officials to conform
       with said findings/rulings; and
   •   That I do not seek such relief maliciously, but because I believe I am entitled to redress for my
       grievance.

So I do swear under penalty of perjury this the 22nd day of September 2015.




                                                                               .   ~EC~~VED .~~
                                                                              . COURT OF CRJMINAlAWf~l~
                                                                                         SEP   29101~
                    IN THE TEXAS COURT OF CRIMINAL APPEALS
                       In Re: State of Texas vs. James Logan Diez
                  Cause No. 12,797-B I Ct.Crim.App. No.14,622·t~=~~~\\~n{EIQJ ~{M
                                 PETITION FOR WRIT OF MANDAMUS                                 COURT OF CRJMIN/\t ~EAt~
                                                                                                        SEP 29 2015
    To the Honorable Justices ofthe Texas Court of Criminal Appeals:

        Comes Now JAMES LOGAN DIEZ (Petitioner) and petitions the Court to                        is~~l~'iit'i~1,.Cie~
    Mandamus ORDERING the Director of the Texas Department of Criminal Justice (TDCJ)
    and/or the Chairman of the Board of Pardons and Paroles (Board) to immediately issue
    DISCHARGE CERTIFICATE on Sentence No. 12,797-B and release Petitioner from Custody;
    or, in the alternative, demonstrate by Certified documentation why Petitioner should not be
    Discharged as would be consistent with this Petition's presented Facts.                   In support of this
    Petition for Writ of Mandamus, Petitioner would show the following FACTS.

                                                           I


        On November 27, 2013 TDCJ issued to Petitioner a Certificate of Mandatory Supervision
    (which Petitioner refused to sign) purportedly pursuant to the 65th Leg. Mandated "release from
    confinement" date.       However, rather than release Petitioner from confinement per applicable
    Law, Petitioner was transferred              from the TDCJ-CID's prison facilities to GPS/SISP
    CONFINEMENT and/or "House Arrest" at a TDCJ-PD (Parole Division) contracted Multi-Use
    Facility (MUF) in El Paso operated by Avalon Correctional Services, Inc. [the El Paso
    Transitional Center or EPTCJ, which is basically a privately operated minimum security work
    release prison. 1 Petitioner has basically REMAINED under such confinement from 11/27/2013
    through Present date. The Certificate of Mandatory Supervision issued to Petitioner on
    November 27,2013, stated a Sentence Expiration Date 12/05/2015.

\                                                         II




    1
     Petitioner is a 65th Legislative offender whose offense occurred May 6, 1982, and his parole/mandatory
    supervision is, therefore, controlled by the law in effect on 5/6/1982. Said law MANDATES that he be RELEASED
    FROM CONFINEMENT when his Flat Calendar Time served plus any Good Conduct Time equals the length of his
    sentence. However, TDCJ/Board Officials have seen fit to ignore this and continue Petitioner in ACTUAL
    Confinement dispite the mandated "release from confinement" under 65th Leg. Statute.

                                                           1
                    IN THE TEXAS COURT OF CRIMINAL APPEALS
                       In Re: State of Texas vs. James Logan Diez
                   Cause No. 12,797-B j Ct.Crim.App. No. 14,622-18

       On   Ju~e   25, 2014, by unpublished opinion, this Court dismissed Petitioner's state Habeas
    Corpus Application on finding the Petitioner's Sentence of 30 years in Cause No. 12,797-B had
    been DISCHARGED. However, the TDCJ/Board did NOT conform with this Court's finding
    that the Sentence had Discharged, but has ignored said finding and continued Petitioner under
    conditions of ACTUAL confinement and conditional release.     'I:=x.~~ ~ ~ i- A]

                                                   III


       On August 22, 2014, TDCJ Director William Stephens provided Petitioner a print-out
    showing Petitioner's Maximum Expiration of Sentence Date to be 12/05/2015. [Exhibit B]
    However ...

                                                   IV


       On December 10, 2014, TDCJ Program Specialist Charley Valdez (TDCJ Classification and
    Records) provided an Affidavit which set Petitioner's Maximum Expiration of Sentence Date at
    May 7, 2016. [Exhibit C]      ***** It should be noted that the Valdez Affidavit is saturated with
    incorrect dates/periods of confinement/release. *****

                                                    v

    On December 10, 2014, TDCJ Parole Division (based on the Valdez Affidavit) provided
    Petitioner a print-out, also, showing Petitioner's Maximum Expiration of Sentence Date as being
    5/07/2016; and, containing incorrect information [i.e. that the Sentence is to be served "Flat
    only" (without the benefit of Good Time); and, that "Restitution" is applicable, when in fact NO
\
    restitution was imposed by the convicting Trial Court]. [Exhibit C]

                                                   VI


       Hence, the State of Texas, through this Court and THREE State Officials/Agencies has
    asserted Petitioner's Sentence of Record EXPIRES on:



                                                    2
                 IN THE TEXAS COURT OF CRIMINAL APPEALS
                    In Re: State of Texas vs. James Logan Diez
                Cause No. 12,797-B I Ct.Crim.App. No. 14,622-18

       a) June25, 2014;
       b) December 5, 2015;
       c) May 7, 2016; and, when the Petitioner calculated his time,
                            5
       d) February 12, 201~.

                                                   VII

       The Texas Court of Criminal Appeals is this State's highest Authority on criminal matters.
    It MUST be presumed when the Ct.Crim.App. rules upon a matter, the Court has correctly and
    accurately applied BOTH the Facts AND the Law controlling the Case.

       As demonstrated through Exhibit A, this Court found Petitioner's Sentence had been
    DISCHARGED as of June 25, 2014.                Ergo, Petitioner should have been issued a
    DISCHARGE Certificate and immediately released from all custodial restraints in JUNE 2014 --
    -yet, he was not. The TDCJ/Board Officials ignored this Court's finding and continued the
    Petitioner in ACTUAL confinement.

       NOR did said Officials notify this Court that it had erred in its finding in order for the Court
    to make a timely review of Petitioner's time credits and/or, if appropriate, to re-open the state
    Habeas Corpus proceedings.

                                                   VIII.

       TWO things MUST be recognized by all interested Parties:


'      1) The Opinions/Findings ofthe Texas Court of Criminal Appeals MUST be respected and
           adhered to by State Officials as well as the Citizenry; and, where said Officials take
           exception/object to the Court's Opinions or Findings, those Officials CANNOT simply
           ignore the Court, but MUST follow the legal Due Process procedure by which the
           disagreement with the Court can be properly considered by the Justices thereof; and,
       2) A Citizen serving a Sentence imposed by a District Court has a statutory and
           constitutional RIGHT to have an accurate calculation of his Time Served and a fixed
                                                    3
                    IN THE TEXAS COURT OF CRIMINAL APPEALS
                       In Re: State of Texas vs. James Logan Diez
                   Cause No. 12 797-B I Ct.Crim.App. No. 14,622-18
                                      1




             Discharge of Sentence date, and to know specifically WHEN that Discharge is. Officials
             CANNOT establish 2 or 3 different dates of Discharge and apply whichever they
             arbitrarily choose to his release.

                                                     IX

         WHEREFORE, PREMISES CONSIDERED, Petitioner prays the Court will issue Writ of
     Mandamus ORDERING the TDCJ/Board to conform with the Court's finding that Petitioner's
     30 year Sentence in Cause No. 12,797-B is and has been Discharged as of (at least) June 25,
     2014, as was determined and stated by this Court in Habeas Review No. WR-14,622-18.


         Should the TDCJ/Board take exception/object to or otherwise dispute this Court's finding that
     the Petitioner's Sentence had DISCHARGED; Petitioner respectfully Prays that the Court:

       I.    Rule that the time for the Officials to file such challenge/appeal has long since expired
             and cannot now be raised; or,
      II.    Re-open Habeas Corpus No. WR-14,622-18 and issue written (published?) Opinion on
             the Grounds/Issues presented therein; or,
     III.    ORDER State Officials to present to the Court, with copy to Petitioner, CERTIFIED
             Documents demonstrating the TIME SERVED by Petitioner in ACTUAL Confinement
             behind bars and/or while on parole/mandatory supervision, including but not limited to:
        1.   ALL TDCJ-CID housing and tracking records maintained on JAMES LOGAN DIEZ
             #342162 during his·periods of ACTUAL confmement in TDCJ-CID prison units and
             facilities;
"·    11.    ALL TDCJ Parole Division/Board of Pardons and Paroles records mai:qtained which
             show periods JAMES LOGAN DIEZ # 342162 was confined in ANY detention facility
             under a parole Pre-Revocation Hearing Warrant (Blue Warrant);
      111.   ALL TDCJ Parole Division/Board of Pardons and Paroles records maintained which
             show periods JAMES LOGAN DIEZ #342162 has been held on ACTUAL Confinement
             under GPS and/or SISP (Super Intensive Supervision Program) House Arrest and/or
             confined so at the El Paso Transitional Center; and/or,
                                                      4
                     IN THE TEXAS COURT OF CRIMINAL APPEALS
                        In Re: State of Texas vs. James Logan Diez
                    Cause No. 12,797-B / Ct.Crim.App. No. 14,622-18

         1v.   ALL other documents/records which show any/all periods of Time on parole/mandatory
               supervision JAMES LOGAN DIEZ #342162 is legally entitled to credit for against his
               Sentence of Record in Cause No. 12, 797-B.

     ATTENTION; Petitioner vigerously asks the Court NOT accept any TDCJ Computer print-out,
     NOR~·        "Summary" of Petitioner's Time Credits from Charley Valdez or other TDCJ/Board
     Employee/Member, as it is obvious that SOMEONE has entered INCORRECT dates into the
     Computer at SOME point in Time, hence, ALL calculations/summaries by/from said computer
     have been rendered UNRELIABLE.

     ONLY by complete review of the ORIGINAL documents will it be possible to get Petitioner's
     TIME SERVED CREDITS and Sentence Discharge Date cleared up.

           Petitioner asserts that the extraordinary conflict between the THREE diverse Discharge
     Dates for his Sentence; the fact State Officials ignored the Court's June. 25, 2014, finding that
     Petitioner's Sentence was Discharged; the fact State Officials have NOTfollowed the proper
     legal procedure to appeal or dispute said finding by the Court; and, the fact Petitioner has well
     documented the controversy, is more than adequate to justify extraordinary measures by the
     Court and the issuance of a Writ of Mandamus as requested by Petitioner.

           THEREFORE, in conclusion, Petitioner Prays the Writ of Mandamus 1ssue and he be
     ORDERED Discharged and Released from Sentence No. 12,797-B of30 years. 2

     So Petl.tioned and Prayed for this the 22nct day of September 2015.

'·
     2
       This Court, also, ruled long ago that parole fees constitute a Cost incidentto the Sentence imposed by the Trial
     Court, since parole and all conditions thereof are part of the imposed Sentence. Therefore, this Court held, the
     imposition of parole fees can NOT be      applied to offenses which occurred BEFORE the statutory parole fee was
     enacted and took effect, for such would violate Ex Post Facto.
         Nonetheless, TDCJ Parole Division has EXTORTED parole fees from Petitioner despite the fact his offense and
     trial occurred BEFORE the parole fee statute took effect.
         Petitioner, therefore, would respectfully ask the Court to, also, ORDER the TDCJ Parole Division to cease and
     desist in its efforts to extort parole fees from JAMES LOGAN DIEZ #342162; and, TO REIMBURSE ALL PAROLE FEES
     PREVIOUSLY OBTAINED FROM DIEZ ON CAUSE NO. 12,797-B.

                                                             5
                      IN THE TEXAS COURT OF CRIMINAL APPEALS
                         In Re: State of Texas vs. James Logan Diez
                    Cause No. 12,797-B I Ct.Crim.App. No. 14,622-18




                                     CERTIFICATE OF SERVICE

        I, James Logan Diez, do hereby Certify under penalty of perjury that a true and correct copy
     of the above and foregoing Petition for Writ of Mandamus, along with Exhibits A-C, has been
     served by U.S. First Class Mail to the following on :;f!nct September 2015:


                •    Texas Attorney General
                •    TDCJ Director William Stephens
                •    TDCJ Parole Division Director Stewart Jenkins
                •    File




'\




                                                      6
EXHIBIT A
     . .
·'



           APPLICANT    JAMES LOGAN DIEZ              APPLICATION NO. WR-14,622-18




                  APPLICATION FOR 11.07 WRIT OF HABEAS CORPUS


                                  ACTION TAKEN



                                           .
                                           "1.)   •
EXHIBITB
CSIMF800/INI801                 COMMITMENT INQUIRY                   08/22/14 13:53:2
INMTCICS/LHA9541 /605 TDCJ-ID NO: 00342162 SIDNO: 01968225
 NAME: DIEZ,JAMES LOGAN                     APPL:       STATUS: P D8     L1   #OFF: 02
 OLD TDC#: 00000000 CNTY CONV: 226                                            ~
 OFF-REC:     2209 U:RJ RL: 11-27;,..2013]REC:    09-09-1982 MAX-TERM:    30Y OM OD
 PEN-REC: 030.020 MAX-EX: 12-05-2015 BEGIN:,.:05±13-1982~ PAR-ELIG: 11-16-2001
 ISF OFF CAT    ISF~PE: IS - HB1433: N HB1433 VOTE:
 DYNAMIC RISK ASSESSMENT               TYC: ~ HB1433 MIN EXP
    OFFCD: 22090000 BURG HAB-I~ _· JJ'._{ _t-Jo}.~,CJ
     1DEG                        - _1-/~W J ~                                          65TH
     PENAL: 030.020 MS :YCPL_EA:"G-:CAUSE: 12 I 797-B            CNT: 00   OFF:OS-06-1982
     CC CNTY OFF:226 CNTY/CRT:226 119 MAX TERM: 30Y OM OD                  BEG:OS-13-1982
     MIN EXPJi~..:.27~20\3~(§X: 1Z:OS-20_15 \PAR ELIG: 01-01-0001 SENTENCED: 07-21-1982
     HB1433:N HB1433 VOTE:           HB1433 MIN EXP:                              REST: N
     OFF TDCNO: 00342162                                              CTO DATE 01-01-0001
    OFFCD: 20110000 ARSON
     2DEG                                                                              70TH
     PENAL:028.200 MS:Y PLEA:G CAUSE:CR89-0681-A                 CNT:      OFF:10-21-1989
     CC CNTY OFF:226 CNTY/CRT:226 051 MAX TERM:              SY OM OD      BEG:10-21-1989
     MIN EXP: 10-31-1996 MAXI:_10--31..;.199~1 PAR ELIG: 01-01-0001 SENTENCED: 02-07-1990
     HB1433 :N HB1433 VOTE:          HB1433 MIN EXP:                              REST: N
     OFF TDCNO: 00342162                                              CTO DATE 01-01-0001
PF7:UP,PF8:DOWN,PF2:TOP OF LIST,OR NEXT REQUEST/TDC                        OR SID
                                                                                   ·-·-·-
END OF OFFENSES; ALL OFFENSES HAVE BEEN DISPLAYED
• -   1t   .




EXHIBITC
                                 :9'FIDAVlT OF CHARLEY V A.l,l):EZ




STATE OF T:EXAs

COUNTY OF WALKER


         BEFORE ME, the Undersigned, a Notary Public in and for the State of TellaS. on this day ·

personally appeared Charley Valdez, who, after being duly sworn, deposes as follows:

        "My name Is Charley Valdez. ram over twenty-one years of age, of sound mind; capable of

making this affidavit; and personally acquainted With the faats herein stated.

          I am employed as Program Sllpei"Visor Ill for the Classification and Records Department

("CRD")   of the Texas Department of Criminal Justice-Correctional Institutions Division, and my
office is located in Hunts-ville, Texas. I have reviewed time records kept by the CRD regarding

Offender James Logan DJez, TDCJ I# 342162. CRl:> mairttaln~ these records in the regular course of

business of every offender confined; and It was the regular course of business for an employee or

representative to TOC1-CID with knowledge of the act, event, condition, opinion or diagnoses,

recorded to make the record or to transmit infonnatlon thereof to be reasonably soon thetef!ft:er. Based

on my review of these records, the following table contains the current sentence infonnat!on for Diez.




                                                                                 .·
                                                   niez. James Logan            TDCJ# 3421fi2
                                                   Page2
                                                  Offense                 County         Caus!: Number        Sent~cb        · Offens~      Sentence       Sentence         MAXimum
                                                                                                                                Oat~:         Date        Besin Date      Discharge Date




                   '·i
             '       i
                    !                         IUieased To       Pr~>ollevocatloil        Warrarit         Warrant           Sllp~rvision         Jail Credit                Tim~   Forfeited
                    !
                                              Super.vtsloo ,    W!\rrPntlssneil          Executed        Wltlidraw11          R~voked



                    i
                    (.
                    1.'
                    l




                                              11·27·2013           l-20·2014    -./     1-20-2014 ..(    5-lS-2014                         1·2o.2014 to             ,(       No1. Revol:cd·
                                                            1                                                      ,;                      5-28-2014                               v..
                                                                  6-16-2014 ../         6-16-2014 ·/      7-3-2014                         6-16-2014 to             v'       Not Rcvol:cd·
                                                                                                                     ·./                   7-3-2014                            ·   v". -

                                            Offender Die% was received into 1'DCJ custody on 9-9-1982 from Tom Green County on a 30-year sentence. Offender
                                            Diez was convicted by the 119111 District Court for the following:

                                                 )Burglary Habitation, under cause number 12,797·8. Offender Diez was convicted for an offense occurrin~ on
                                                    5-6-1982, with sentencing on 7-21·1982 !§dseritence to begin on 5,13-1982:; '~. "'
                                                                                                                   I'I?'Y                                   .
                                             Offender Diet was released from TDCJ custody orf~=27=1988-to parole \ 2,-:::'::,.~ ro/'? I J "l 9,/
                                                                                     .            ~fo;?-z?·T-
                                                                                           '""':c ,-·~1-  ____ , -· -                             A>I.z/gJ
                                             A pre-revocation warrant of arrest was issued ~'L2:1.0:12~9J>y the Parole Division, and executed on-~-l0-1-989-in Tom
                                             Green County, and warrant withdrawn oh3=-w~~279ff.en~er Oie2 rljCeive-Arson,
 of'o:~~
                              und~r ~aus.e !!'!~Tiber .CR$2:~681-A. O!f~~~- Di~~ w~ co~y-i~d for a_n...,~ffet:tse occurring on
                       ([0-21-I91!9,~withs_entencingon~:7-1990:':,sentencetobeglnon 10-2)-1989. J                                                               Diez, James Logan TDCJ# 342162
Pa&e4




                                          Program Supervisor III      -
                                          Classlficatiou and Records
                                          Texas Department of Criminal Justice
                                          Correctiooallnstitutionsl>iv.ision




      SUBSCROitD AND SWORN TO before me, the said Notary Public on this the 10 day of
                                                                                 111

December. 2014, to certify whioh wlmess my hand and seal of office.




                                           Notary Public In and For
                                           The State ofTexas
                                               (




        6S~29r62~S'f6:Cl
                     TDCJ-OIMS                                                                                                                                                            Page 1 of2


                     ~       TDCl-O!MS

                      NAME: D!E'Z , lAf'llf.S LOGAN                                                                                                                     Fact sheet   ID
                      LOCATION: ~L PA';() CfN'IT'R·c')ll"fl"
                ',-cASe·-.' '-     - ··     ~ "    1
                                                     -=----·_
                                                            1
                                                                                                                SID!   OJ 9682:?.5                              Public Information   ID
                 ~-OWNER: i i.U.? 9UJNONES' -~                             .
                     STATUS: Normill      Re~c1rt                                                               TDCl : 0034 2162               •    TYPE :Super-Intensive
                                                                                                                                         ...              supervision



                      Public Information Display

                      Demographics
                     Age                          59                                   Hair color                           Brown
                      Date of birth               06/15/1956                           Eve color                            Blue
                                                                                                                                       .,_ -          Projected release date 02/27/2014                                Parole eligibility date

,.   c::J   ·~?       Max expiration date        [Qs;o7/2o16-::J                       Sentence begin date                  05/13/1982
                                                                                                                                                                                                 -.
                1/    Latest received date

                      Offense of record
                      Offense                        BURG IIABJT                       NCIC{Penalcode                        22090000 I 030020
                      County of conviction        TOM GREEN                            Cause number                          12,797-B
                      Court of conviction            119                               Sentence type                         Concummt
                      Sentence length                30yr(s) Omo(s) Oday(s)            Count                                 00
                      sentenced date                 07/21/1992        ., ,,.·,        cease to operate date
                     ~~ato~~·--                      ves·_~f c~ r/ ~                   Deadly weapon                         No
                                                           .               c

                      Other offenses
                      Offense                        ARSON                             NCIC/Penal code                       20110000 I o2e2o0
                      countv of conviction           TOM GREEN                         Cause number                          CR89·068l-A
                      court of conviction            051                               Sentence type                         Concurrent
                      sentence length                Syr(s) Omo(s) Oday(s)             Count
                      Sentenced date                 02/07/1990                        cease to operate date
                      Flat onlv                 No                       Deadly weapon             No
                      Any Out of State and/or other commitments For this offender can be vlewert on the Commitments
                      scl'een.

                      Restitution
                      Restitution            (
                                              ' ·-
                                                     Yes
                                                                .,                     Amount of restitution                 TBD

                      Institutional
                                                                                       Discretionary
                      Offender tvpe                  IS                                mandatory supervision No
                                                                                       case
                      Initial received               06/22/1993                        SB45 case                             No
                      From countv                    EL PASO

                      Release information
                     \Release
                      ~~---
                                 date -              11/27/2013                        Departure type                        Mandatory
                      Release county                 EL PASO                           Current residence                     1650 HORIZON BLVD.
                                                                                                                             ~ORTH

                                                                                                                             EL PASO, TX




                     http://oims~pesweb l/oims/offender/publicinformation/publicinformation.jsp?_tdcjld=003...                                                                            12/10/2014